Citation Nr: 1514900	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-00 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, from December 1, 2005 through November 19, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis through November 19, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair since November 20, 2012.

4.  Entitlement to an initial rating in excess of 10 percent for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis since November 20, 2012.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1998.  She received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.  In that decision, the RO granted service connection for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis and assigned an initial 10 percent disability rating, effective from June 28, 2004.  The RO also granted service connection for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair and assigned an initial 20 percent disability rating, effective from June 28, 2004 through October 2, 2005 and an initial 10 percent disability rating, effective from December 1, 2005.  A temporary total (100 percent) rating for the right shoulder disability due to surgery requiring convalescence was granted, effective from October 3, 2005 through November 30, 2005.  

With respect to her service-connected right shoulder disability, the Veteran specified in her September 2011 notice of disagreement that she was only appealing that part of the August 2010 decision that assigned an initial 10 percent disability rating since December 1, 2005.  Hence, the Board will not address the severity of the right shoulder disability during the period prior to December 1, 2005.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to higher initial ratings for the service-connected right and left shoulder disabilities since November 20, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 1, 2005 through July 5, 2010, the Veteran's right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, was manifested by pain, tenderness, weakness, and burning; shoulder flexion was to between 90 degrees and normal and abduction was to between 90 degrees and 165 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.

2.  From July 6, 2010 through November 19, 2012, the Veteran's right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, was manifested by pain and tenderness; shoulder flexion was to between 140 degrees and 150 degrees and abduction was to between 120 degrees and 180 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.

3.  From June 28, 2004 through July 5, 2010, the Veteran's left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis was manifested by pain, weakness, and tenderness; shoulder flexion was to between 90 degrees and normal and abduction was to between 110 degrees and normal, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.

4.  From July 6, 2010 through November 19, 2012, the Veteran's left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis was manifested by pain and tenderness; shoulder flexion was to between 135 degrees and 170 degrees and abduction was to between 130 degrees and 180 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating (but no higher) for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, for the period from December 1, 2005 through July 5, 2010, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5200-5203 (2014).

2.  The criteria for an initial rating in excess of 10 percent for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, for the period from July 6, 2010 through November 19, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5200-5203.

3.  The criteria for an initial 20 percent rating (but no higher) for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis, for the period from June 28, 2004 through July 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200-5203 (2014).

4.  The criteria for an initial rating in excess of 10 percent for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis, for the period from July 6, 2010 through November 19, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for higher initial ratings for the service-connected right and left shoulder disabilities arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of her service-connected shoulder disabilities.

In the decision below, the Board is addressing the initial ratings assigned for the service-connected right shoulder disability during the period from December 1, 2005 through November 19, 2012 and for the service-connected left shoulder disability during the period from the effective date of service connection (June 28, 2004) through November 19, 2012.  The Board is remanding the appeal for additional development (i.e., a new VA examination to assess the severity of the Veteran's service-connected shoulder disabilities) prior to determining whether she meets the criteria for higher initial ratings for the service-connected shoulder disabilities since November 20, 2012.  There is no further assistance needed to assist the Veteran in substantiating the aspect of her appeal decided in this decision.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected right shoulder disability is rated under 38 C.F.R. § 4.71a, DCs 5024-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's right shoulder disability has been partially described as tenosynovitis (DC 5024), which has been rated on the basis of limitation of arm motion under DC 5201.  Tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

The service-connected left shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5010 as traumatic arthritis.  Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.   

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5201, the following ratings apply to limitation of motion of the arms: a 20 percent rating is warranted if either major or minor arm motion is limited to shoulder level or if minor arm motion is limited to midway between the side and shoulder level; a 30 percent rating is warranted if major arm motion is limited to midway between the side and shoulder level or if minor arm motion is limited to 25 degrees from the side; and a 40 percent rating is warranted if major arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2014).

In the present case, VA treatment records dated from June to August 2005 include reports of left shoulder pain   X-rays of the left shoulder revealed mild degenerative changes at the acromioclavicular joint, but no other abnormalities.

The Veteran reported during a September 2005 VA examination that she experienced left shoulder pain with shoulder movement.  There was constant aching of the shoulder, but a sharp pain occurred when she raised her shoulder.  The pain was worse while working (especially with overhead work) and was relieved by rest and medications.  The Veteran did not use any assistive or corrective devices, she was right hand dominant, and her work as a mail handler/carrier was slowed by her shoulder symptoms.  She was able to perform all activities of daily living without assistance.

Examination revealed that the Veteran was in no acute distress and that there was no atrophy or gross abnormalities of the left shoulder except for a very well-healed scar over the left trapezius area near the clavicle which measured 2 centimeters by 1.5 centimeters.  The scar was not depressed or elevated and there was no associated rash, ulceration, or other abnormalities.  There was a recent scar, which was well-healed.  There was some slight tenderness around the area of the scar, but the scar was otherwise healing well.  Palpation of the left shoulder revealed some tenderness in the area of the lateral bicep tendon and the anterior bicep tendon.  The Veteran was able to push and pull, showing normal motor strength.

The ranges of motion of the left shoulder were recorded as flexion to 92 degrees with pain at 92 degrees, abduction to 165 degrees with pain at 65 degrees, external rotation to 80 degrees with pain at 80 degrees, and internal rotation to 30 degrees.  After repetitive motion, flexion was to 140 degrees with pain between 50 degrees and 105 degrees, abduction was to 110 degrees with pain at 74 degrees, external rotation was to 70 degrees with pain at 70 degrees, and internal rotation was to 20 degrees with pain present "at all points."  A neurologic examination of the left upper extremity was normal, motor and sensory findings were intact, the muscles of the hand appeared intact, and the Veteran made a fist normally.  X-rays of the left shoulder revealed mild degenerative changes of the acromioclavicular joint.  The Veteran was diagnosed as having tendonitis of the left bicep tendons (lateral and anterior tendons) and left supraspinatus tendonitis.
 
The physician who conducted the September 2005 VA examination concluded that he was unable to estimate left shoulder function during a flare up "without undue speculation."  Pain was reported as the greatest problem and the Veteran denied experiencing any muscle or joint stiffness or lack of endurance.

Medical records dated from December 2005 to March 2009 and the Veteran's testimony during a May 2006 hearing with a Decision Review Officer indicate that she experienced bilateral shoulder pain (although there was an improvement of her right shoulder pain ever since an October 2005 rotator cuff repair), limited ranges of shoulder motion, and weakness and burning of the right shoulder when lifting overhead repetitively.  She was able to return to employment with the Postal Service, but was restricted in her work activities due to her shoulder disabilities.  For instance, she experienced difficulty while working above shoulder level and she was advised to avoid such work as much as possible by both VA and private medical professionals.   

Examinations revealed that shoulder strength was occasionally somewhat impaired (3-4/5) bilaterally.  There was occasional tenderness over the acromioclavicular joints bilaterally and mildly positive impingement signs bilaterally, but there was no pain on palpating or stressing the bicipital tendons or the rotator cuffs, evidence of any distal clavicle resection, muscle atrophy, or evidence of denervation of the deltoid.  MRIs revealed evidence of a right subacromial decompression and rotator cuff repair and a questionable small complete or near complete tear at the anterior supraspinatus insertion on the left

During a December 2005 VA orthopedic assessment, the ranges of motion of the right shoulder were recorded as flexion to 116 degrees, abduction to 95 degrees, internal rotation to the L4 level, and external rotation to 69 degrees.  During a January 2006 VA occupational therapy evaluation, the right shoulder ranges of motion were recorded as flexion to 135 degrees, abduction to 115 degrees, internal rotation to the L4 level, and external rotation to 75 degrees.  A January 2006 examination report from McCandless Physical Therapy (McCandless) indicates that right shoulder flexion was to 130 degrees, abduction was to 90 degrees, internal rotation was to 50 degrees, and external rotation was to 65 degrees.  The ranges of left shoulder motion were noted to be within normal limits during the January 2006 evaluation at McCandless.  A January 2006 examination report from  H. Katz, M.D., reveals that right shoulder flexion was to 130 degrees, abduction was to 99 degrees, internal rotation was to "belt line" 75 degrees across the Veteran's chest, and external rotation was to 70 degrees.  Dr. Katz also noted that there was full range of left shoulder motion.  An April 2006 VA orthopedic surgery outpatient evaluation note reveals that right shoulder flexion and internal and external rotation were all normal, but there was a loss of approximately 10 to 15 degrees of abduction.  Moreover, a March 2009 examination report from MS Sports Medicine reflects that shoulder flexion was to approximately 90 degrees bilaterally.

The report of a VA examination dated on July 6, 2010 reflects that the Veteran reportedly did not take any medications for her shoulder pain and had not undergone any therapy for her shoulder disabilities since 2005.  The right shoulder pain was constant and was described as a "deep aching" on the anterior aspect of the shoulder.  Flare ups of right shoulder pain occurred twice a week with changes in the weather and whenever the Veteran worked overhead for more than 10 minutes at a time.  The flare ups subsided after 2 to 3 minutes when her arm was lowered to her side.  The left shoulder pain was also constant and was described as a "sharp and shooting" pain on the lateral aspect of the shoulder to the mid upper arm.  Flare ups of left shoulder pain occurred on a daily basis when the Veteran used her left arm for hair care and on Sundays when she was an usher at church.  The flare ups of both right and left shoulder pain subsided after 2 to 3 minutes when her arm was lowered to her side.  There was no swelling of either shoulder.  The Veteran was independent with all activities of daily living and did not use any adaptive equipment or assistive devices.

Examination revealed that there were several 1 centimeter surgical scars on the anterior and lateral aspect of the right shoulder and that there was tenderness on palpation of both acromioclavicular joints and in the bicipital groove of the left shoulder.  There was no swelling in either shoulder.  The ranges of motion of the right shoulder were recorded as flexion to 150 degrees with grimacing at the end point of motion, abduction to 125 degrees with grimacing at the end point of motion, external rotation to 65 degrees with groaning from 20 to 65 degrees, and internal rotation to 35 degrees with grimacing at the end point of motion.  After repetitive use, there were no changes in right shoulder flexion or external/internal rotation, but abduction decreased to 120 degrees with groaning from 90 to 120 degrees.

With respect to the ranges of left shoulder motion, flexion was to 165 degrees with grimacing at the end point of motion, abduction was to 145 degrees with groaning from 125 degrees to 145 degrees, external rotation was to 90 degrees with groaning from 45 to 90 degrees, and internal rotation was to 50 degrees with groaning from 30 to 50 degrees.  After repetitive use, there was no change in left shoulder external rotation, but flexion increased to 170 degrees with grimacing at the end point of motion, abduction decreased to 130 degrees with groaning from 100 degrees to 130 degrees, and internal rotation decreased to 20 degrees with groaning throughout.

The Veteran was diagnosed with bilateral rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair of the right shoulder with residuals, and mild acromioclavicular arthritis of the left shoulder.  The examiner who conducted the examination concluded that the "Deluca provisions [could not] be clearly delineated."  During a flare up, the Veteran could have experienced an increase in her shoulder pain and further limitations in her shoulder range of motion, thus affecting her functional capacity.  However, this additional functional loss during a flare up could not be estimated without speculation.

During a VA examination dated on November 19, 2012, the Veteran reported that her shoulder symptoms were unchanged since the July 2010 VA examination.  She continued to experience chronic pain in both shoulders and they were more symptomatic in cold weather.  She had "pretty good function" with use of her arms below shoulder level, but there was pain associated with attempts to use her arms approximately at shoulder level and above.  There was no history of any inflammatory arthritis or associated flare ups and the Veteran did not experience any flare ups of shoulder symptoms.  The left shoulder was somewhat more symptomatic and she tended to guard and protect that shoulder.

The ranges of right shoulder motion were recorded as flexion to 140 degrees with pain at 100 degrees and abduction to 180 degrees with pain at 180 degrees.  Left shoulder flexion was to 135 degrees with pain at 100 degrees and abduction was to 180 degrees with pain at 100 degrees.  The ranges of right and left shoulder motion remained the same following 3 repetitions of the ranges of motion.  There were no additional limitations in the ranges of motion of either shoulder or arm after repetitive-use testing.  There was functional loss and/or functional impairment of both shoulders and arms in terms of less movement than normal and pain on movement, but there were no other functional impairments (including due to weakened movement, excess fatigability, or incoordination).

There was no localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of either shoulder, there was no guarding of either shoulder, strength associated with shoulder flexion and abduction was normal (5/5) bilaterally, and there was no shoulder ankylosis.  Hawkin's impingement and empty-can testing were positive on the left and cross-body adduction testing was positive bilaterally.  Crank apprehension and relocation testing and external rotation/infraspinatus strength testing were both negative.  The Veteran was unable to perform lift-off subscapularis testing.  There was no history of any mechanical symptoms.  There was left acromioclavicular arthritis and tenderness on palpation of the acromioclavicular joint, but there were no other impairments of the clavicle or scapula.  The Veteran had undergone a left shoulder lipoma removal in August 2005 and right rotator cuff surgery in October 2005.  She had not undergone any total shoulder joint replacement.  There were scars related to the Veteran's shoulder disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Diagnoses of right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, and left rotator cuff tendonitis with acromioclavicular arthritis were provided.  These disabilities did not impact the Veteran's ability to work.

I. Orthopedic Impairment

A. Period Prior to July 6, 2010

The above evidence reflects a bilateral shoulder disability with pain, weakness, aching, tenderness, burning, and limitation of motion.  Regarding the period prior to July 6, 2010, the Veteran was able to perform left shoulder flexion to between 92 degrees and 140 degrees and abduction to between 110 degrees and 165 degrees during the September 2005 VA examination.  During that examination, shoulder pain occurred between 50 and 105 degrees of flexion and between 65 degrees and 74 degrees of abduction.  The medical records dated from December 2005 to March 2009 indicate that on various occasions, right shoulder flexion ranged from 90 degrees to normal, right shoulder abduction ranged from 90 degrees to 165 degrees, left shoulder flexion ranged from 90 degrees to normal, and left shoulder abduction was normal.  

In light of the fact that left shoulder flexion was to 92 degrees before repetitive use testing during the September 2005 VA examination, and further considering that right shoulder flexion or abduction were either at or slightly in excess of 90 degrees during various evaluations and that right and left shoulder flexion were both limited to 90 degrees during the March 2009 examination at MS Sports Medicine (which is the most recent medical evidence of shoulder function during the period prior to July 6, 2010), and that the Veteran was advised by VA and private medical professionals to avoid working above shoulder level, the Board finds that the symptoms of the right and left shoulder disabilities most closely approximated the criteria for a 20 percent rating under DC 5201 (i.e., limitation of arm motion to shoulder level (90 degrees)) during the applicable periods prior to July 6, 2010.  Hence, resolving all reasonable doubt in favor of the Veteran, an initial 20 percent rating for the service-connected right shoulder disability is granted from December 1, 2005 through July 5, 2010 and an initial 20 percent rating for the service-connected left shoulder disability is granted from the effective date of service connection (June 28, 2004) through July 5, 2010.  

A rating in excess of 20 percent is not warranted for either the right or left shoulder disability at any time prior to July 6, 2010.  The examiner who conducted the September 2005 VA examination concluded, without explanation, that he was unable to estimate left shoulder function during a flare up "without undue speculation."  The Veteran denied experiencing any lack of endurance, but the examiner did not indicate the extent of any functional impairment due to pain, weakened movement, or excess fatigability.  As discussed below, this deficiency was corrected in the November 2012 VA examination report.  Even considering pain and other functional factors, the Veteran's shoulder symptoms prior to July 6, 2010 were not shown to be so disabling to actually or effectively result in limitation of arm motion to midway between the side and shoulder level (i.e., 45 degrees) or to 25 degrees from the side.  These are the requirements for the next higher percentage ratings based on limitation of motion of the arms of the major and minor extremities, respectively, without evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula (i.e., a 30 percent rating) under DC 5201.  See 38 C.F.R. § 4.71a, DC 5201.

Furthermore, there was no evidence of any shoulder ankylosis or impairment of the humerus, clavicle, or scapula at any time prior to July 6, 2010.  Hence, a higher rating is not warranted during this period on the basis of such impairments for either the right or left shoulder.

B. Period from July 6, 2010 through November 19, 2012

With respect to the period from July 6, 2010 through November 19, 2012, the Veteran was able to perform right shoulder flexion to between 140 degrees and 150 degrees and abduction to between 120 degrees and 180 degrees during the July 2010 and November 2012 VA examinations.  Also during these examinations, left shoulder flexion was to between 135 degrees and 170 degrees and abduction was to between 130 degrees and 180 degrees.  The lowest ranges of motion at which there was evidence of pain during this period (including grimacing or groaning) occurred at 100 degrees of right shoulder flexion, 90 degrees of right shoulder abduction, 100 degrees of left shoulder flexion, and 100 degrees of left shoulder abduction.

The examiner who conducted the July 2010 VA examination concluded, without explanation, that the "Deluca provisions [could not] be clearly delineated" and that although the Veteran could have experienced an increase in her shoulder pain and further limitations in her shoulder range of motion during flare ups, this additional functional loss during a flare up could not be estimated without speculation.  As explained above, the September 2005 VA examination was similarly deficient.  Cf. Mitchell, 25 Vet. App. at 43-4.  However, these deficiencies were corrected in the November 2012 VA examination report in that repetitive use testing was conducted (with the ranges of motion remaining the same following such testing) and it was reported that there were no functional losses or functional impairments other than due to less movement than normal and pain on movement (there was no functional loss due to weakened movement, excess fatigability, or incoordination).  Although there was pain associated with shoulder ranges of motion, it occurred at 100 degrees and 180 degrees of right shoulder flexion and abduction, respectively, and at 100 degrees of both left shoulder flexion and abduction.  Also, the examiner who conducted the November 2012 VA examination specifically reported that there were no additional limitations in the ranges of shoulder motion following repetitive use testing.  The Veteran did not report any flare ups during the November 2012 VA examination.

The Board acknowledges that the Veteran reported increased pain and difficulty using her arms above shoulder level during both the July 2010 and November 2012 VA examinations.  She is competent to report the symptoms of her shoulder disabilities and the Board has no legitimate basis to challenge the credibility of her contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, even considering the Veteran's reports (including the evidence of pain and other functional factors), the objective findings during the July 2010 and November 2012 VA examinations indicate that her shoulder symptoms during the period from July 6, 2010 through November 19, 2012 were not shown to be so disabling to actually or effectively result in limitation of arm motion to shoulder level (i.e., 90 degrees), the requirement for the next higher percentage rating based on limitation of motion of the arms of the major and minor extremities without evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula (i.e., a 20 percent rating) under DC 5201.  See 38 C.F.R. § 4.71a, DC 5201.

Also, there was no evidence of any shoulder ankylosis or impairment of the humerus, clavicle, or scapula at any time from July 6, 2010 through November 19, 2012.  The absence of such impairments was specifically noted during the November 2012 VA examination.  Hence, a higher rating is not warranted during this period on the basis of such impairments for either the right or left shoulder.

In light of the above findings, ratings in excess of 10 percent for the service-connected right and left shoulder disabilities during the period from July 6, 2010 through November 19, 2012 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5024, 5200-5203.

II. Scars

There is evidence of shoulder scarring during the claim period.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As her service connection claims were received in June 2004, the amendments are not applicable in this instance and will not be applied in this case.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805 (2004).

In this case, the September 2005 VA examination report indicates that there was a recent well-healed left shoulder scar with some slight tenderness around the area of the scar.  The Veteran has not undergone any surgical procedure for her service-connected left shoulder disability during the claim period.  The only procedure performed on the left shoulder involved removal of a non service-connected lipoma.  As the tender left shoulder scar was not associated with the service-connected left shoulder disability, a separate rating for that scar is not warranted.  The remaining shoulder scars do not involve the head, face, or neck and there is no evidence that they are deep, cause any limitation of motion or function, affect an area exceeding at least 6 square inches, or are unstable or painful.  Hence, a separate compensable rating for shoulder scars is not warranted at any time during the claim period.  Id.

III. Extraschedular consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's disabilities are all contemplated by the appropriate rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to a service-connected disability during the claim period through November 19, 2012.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

IV. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has been gainfully employed with the Postal Service during the entire claim period through November 19, 2012.  She has not reported, and the evidence does not otherwise reflect, that she was unemployed during the claim period due to any service-connected disability or that she was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial 20 percent rating for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, from December 1, 2005 through July 5, 2010, is granted.

Entitlement to an initial 20 percent rating for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis, from June 28, 2004 through July 5, 2010, is granted.

Entitlement to an initial rating in excess of 10 percent for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair, from July 6, 2010 through November 19, 2012, is denied.

Entitlement to an initial rating in excess of 10 percent for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis, from July 6, 2010 through November 19, 2012, is denied.





REMAND

The evidence suggests that the Veteran's service-connected right and left shoulder disabilities may have worsened since her last VA examination in November 2012. For instance, she did not report any flare ups of shoulder symptoms during the November 2012 examination.  In a statement received by the Board in February 2015 (VA Form 21-4138), she reported that she experienced flare ups approximately twice per week.  During flare ups, shoulder pain was so intense that she had to stop what she was doing and hold her arms down until the pain stopped and/or take pain medication.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected shoulder disabilities is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected right and left shoulder disabilities.  All indicated tests and studies shall be conducted. 

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

All appropriate ranges of right and left shoulder motion shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of right and left shoulder motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner shall also report the nature and severity of any shoulder scars, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

2.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


